Case 1:01-cr-00397-DLC Document 81 Filed 01/02/20 Page 1of1

- Southern District
Feder al Defenders 52 Ditane Street-10th Floor, New York, NY 1G007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

 
 

Southern District of New York
Jennifer L. Brown
Atforney-in-Charpe

David E. Patton
Executive Director

et eR ea TEE
nr ene art

    

  

i
Play

BY ECF and HAND |

 

Honorable Denise L. Cote

United States District Judge

Southern District of New York é
500 Pearl Street, Room 1910

New York, NY 10007

RE: United States v. Carlos Miranda
Ol CR 397 (DLC) i/: AB

bear Judge Cote:

T write, on behalf of Mr. Miranda, to request that his
presence be waived at the court hearing which is currently
scheduled for January 10, 2020. I have advised Mr. Miranda of
his right to be present at re-sentencing and he does not wish to
be present. The process of transfer between facilities is a
difficult experience that Mr. Miranda wishes to avoid. The
Government has no objection to the waiver of Mr. Miranda’s

presence on January 10, 2020.
sub ue

miter Brown, Esq.
Attorney for Carlos Miranda
Tel: (212) 417-8722

Respectfull

 
 
  

Cc: AUSA Sarah Mortazavi
Carlos Miranda, Reg # 49584-083

 
